Citation Nr: 0531364	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical and 
thoracic spine disabilities.  

2.  Entitlement to an initial compensable rating for residual 
scars of the thoracic rib region, and burn scars on the back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
February 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which granted the veteran service connection 
for residual scars in the thoracic rib region and burn scars 
on the back, assigning a noncompensable rating, and denied 
service connection for degenerative joint disease of the 
cervical and thoracic spine.  

The veteran provided testimony at a videoconference hearing 
before the undersigned in November 2004, a transcript of 
which is of record.

The issue of service connection for cervical and thoracic 
spine disabilities is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, and will be 
discussed in greater detail below.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the veteran's claim for a 
compensable rating for his service-connected scars has been 
completed.

2.  Throughout the period from the grant of service 
connection to the present, the veteran's scars of the 
thoracic rib region and burn scars on the back were not 
tender or painful on objective demonstration.  

3.  Throughout the period from the grant of service 
connection to the present, the veteran's scars of the 
thoracic rib region and burn scars on the back were 2 to 2.5 
inches, and were almost invisible and almost nonpalpable, and 
were neither raised nor dimpled.  

4.  Throughout the period from the grant of service 
connection to the present, the veteran's scars of the 
thoracic rib region and burn scars on the back were not 
poorly nourished with repeated ulceration.  


CONCLUSION OF LAW

The criteria for a compensable rating for residual scars of 
the thoracic rib region and burn scars on the back have not 
been met for any point during the entire rating period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804 (2005); 38 C.F.R § 4.118, Diagnostic Codes 
7802, 7803, 7804 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  Further, the Court held that VA can 
demonstrated that a notice defect is not prejudicial if it 
can be demonstrated: (1) that any defect in notice was cured 
by actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) that a reasonable person could 
be expected to understand from the notice provided what was 
needed; or (3) that a benefit could not possibly have been 
awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The veteran's appeal is from the initial noncompensable 
rating assigned following the grant of service connection for 
residual scars of the thoracic rib region and burn scars on 
the back.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue - as is the case here - 
section 7105(d) requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedential opinions 
of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  Further, the Board notes that the RO 
did send preadjudication notice regarding the original 
service connection claim by correspondence dated in September 
2002.  This correspondence informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, the veteran 
has been provided with a copy of the appealed rating decision 
and the April 2003 SOC which provided him with notice of the 
law and governing regulations regarding his case, as well as 
the reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159, as 
well as the VA rating criteria for evaluating scars.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at November 2004 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence regarding his scars claim that is not of 
record.  Further, he has been accorded an examination which 
evaluated the severity of his service-connected scars.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification regarding the scars claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the appellant is required based on the facts of the instant 
case.

Background

Service medical records show that the veteran was injured in 
October 1969 when the truck he was riding in hit a land mine.  
He incurred 2nd degree burns on his back covering nine 
percent of his body surface.  He received the Purple Heart in 
relation to this event.  

The veteran underwent a VA examination in January 2003.  
Regarding the veteran's scars, the examiner noted that the 
veteran had a non-service related shotgun wound of the left 
lower quadrant of the belly, which occurred at age 13.  With 
respect to the explosion in the military, the examiner stated 
that this significantly increased the pain around the 
veteran's wound.  

The explosion also caused some burns on the back, which were 
either very mild or very minimal in extent, or both.  The 
only scars now present were some very thin linear scars in 
the left lower thoracic rib region which were almost 
invisible and almost nonpalpable.  They totaled about 2 to 
2.5 inches, were slightly lighter than the surrounding skin, 
neither raised nor dimpled, nor tender.  There was no other 
scarring apparent.  Diagnosis was non-service related shotgun 
wound scar of the abdominal left lower quadrant without 
significant residuals, and very minimal scarring from burns 
of the mid-back.  

At the veteran's November 2004 hearing, he testified about 
the injury to his back in service from when the truck he was 
in went over a landmine.  He described his scars as sore.  He 
stated that they were a couple of inches.  


Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned for his 
scars.  Therefore, all of the evidence following the grant of 
service connection (not just the evidence showing the present 
level of disability) must be considered in evaluating the 
veteran's claim.  The RO did consider all of the evidence 
following the grant of service connection so the veteran's 
claim is in appropriate appellate status.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran is currently assigned a noncompensable rating for 
his service-connected residual scars of the thoracic rib 
region, and burn scars on the back under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 [scars superficial and painful on 
objective demonstration].  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2004), including the rating criteria for evaluating 
skin disabilities (which includes scars).  See 67 Fed. Reg. 
49596 (July 31, 2002) [effective August 30, 2002].  
Therefore, adjudication of the increased rating claim must 
include consideration of both the old and the new criteria.  
VAOPGCPREC 7-2003.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used. 
Id.  

The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

As noted above, the veteran's disability was rated under 
Diagnostic Code 7804, but was rated as noncompensably 
disabling.  The Court held in Esteban v. Brown, 6 Vet. 
App. 259 (1994), that a separate rating for a tender and 
painful scar at the site of injury may be assigned without 
violating the provisions of 38 C.F.R. § 4.14 (the rule 
against pyramiding), as long as the symptomatology is not 
duplicative of or overlapping with symptomatology of the 
service connected condition.  

As noted above, the rating criteria for evaluating scars 
changed on August 30, 2002.  Accordingly, the veteran's 
disability will be evaluated under both the new and old 
rating criteria.  See VAOPGCPREC 3-2000.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that Diagnostic Codes 7801 and 7802, as in 
effect prior to August 30, 2002, was applicable only to burn 
scars.  However, effective August 30, 2002, these Codes were 
revised to eliminate this requirement.  

Under the old criteria, Diagnostic Code 7801 was for 3rd 
degree scars, while 7802 was for 2nd degree burn scars.  
Accordingly, the old version of Diagnostic Code 7801 is not 
for application as the service medical records reflect he 
sustained 2nd and not 3rd degree burns to the back.

The old version of Diagnostic Code 7802, in effect prior to 
August 30, 2002, assigned a 10 percent rating for 2nd degree 
burn scars covering an area or areas of1 square foot (0.1 
square meters).  The January 2003 VA examiner stated that the 
scars totaled about 2 to 2.5 inches.  Consequently, the 
veteran is not entitled to a compensable rating under the old 
version of this Code.

The evidence does not show that the veteran's scars are 
tender and painful so as to warrant a 10 percent rating under 
the old version of Diagnostic Code 7804.  Although the 
veteran described his scars as "sore" at his November 2004 
hearing, the Board has already determined that his 
contentions do not constitute competent medical evidence.  
More importantly, this Code requires that a scar(s) be found 
to be tender and painful on objective demonstration for a 
compensable rating to be warranted.  No such finding is shown 
by the competent medical evidence of record.  In fact, the 
January 2003 VA examiner commented that the burn scars on the 
back were either very mild or minimal in extent, and were 
non-tender.  Besides the nonservice-connected shotgun wound 
scar, no other scarring was apparent on this examination.

The record also reflects that the veteran is not entitled to 
a 10 percent rating under the old version of Diagnostic Code 
7803, as the evidence does not show a scar that is poorly 
nourished with repeated ulceration.  At the January 2003 VA 
examination, the examiner specifically commented that the 
scars were very thin and almost invisible and almost 
nonpalpable.  Further, the examiner described the scarring as 
"very minimal."  

Under the new version of Diagnostic Code 7804, which went 
into effect August 30, 2002, a 10 percent rating is assigned 
when a superficial scar is painful on examination.  38 C.F.R. 
§ 4.118 (2005).  The Board acknowledges that while the 
veteran described his scars as "sore" at his November 2004 
hearing, at the January 2003 VA examination, the examiner 
stated that the scars were not tender.  Accordingly, the 
veteran is not entitled to a higher rating when his 
disability is considered under the new version of Diagnostic 
Code 7804.  

Under the new criteria, when a superficial scar is unstable, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  Note (1) describes an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar.  As the findings at the 
January 2003 VA examination showed that the scars were almost 
invisible and almost nonpalpable, and were neither raised nor 
dimpled, the veteran is not entitled to an increased rating 
for an unstable scar under the new version of Diagnostic Code 
7803; the competent medical evidence does not reflect that 
there is frequent loss of covering of skin over the scar.  

Under the new criteria, a 10 percent rating is warranted 
under Diagnostic Code 7801 for scars that are deep, or that 
cause limited motion if the area in question exceeds 39 
square cm., (or 6 square inches).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).  Note (2) describes a deep scar 
as one associated with underlying soft tissue damage.  Here, 
the January 2003 VA examiner stated that the scars totaled 
about 2 to 2.5 inches, were slightly lighter than the 
surrounding skin, neither raised nor dimpled, nor tender.  
Thus, the criteria for a compensable evaluation under this 
Code are not met.

The Board further finds that the veteran is not entitled to a 
compensable rating under Diagnostic Code 7802 as the evidence 
does not show that the area in question is 144 square inches 
or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  
As already noted, the January 2003 VA examiner stated that 
the scars totaled about 2 to 2.5 inches.

The veteran is also not entitled to a separate rating under 
Diagnostic Code 7805 regarding limitation of function of 
affected part.  The examination findings do not show 
limitation of the back due to the veteran's service-connected 
scarring.  The examiner at the January 2003 VA examination 
described the scarring only as minimal.  

In conclusion, the preponderance of the evidence shows that 
the initial noncompensable rating for the veteran's scars was 
correct; he does not meet or nearly approximate the criteria 
for a compensable evaluation under either the old or new 
versions of the potentially applicable Diagnostic Codes.  
Accordingly, the doctrine of reasonable doubt is not for 
application and the veteran's claim for a higher initial 
rating must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial compensable rating for residual 
scars of the thoracic rib region, and burn scars on the back, 
is denied.


REMAND

Regarding the claim of service connection for cervical and 
thoracic spine disabilities, the Board finds that additional 
development is necessary in order to comply with the duty to 
assist.

The Board notes that the veteran has been diagnosed with 
cervical and thoracic spondylosis with disk space narrowing 
at C5-6 (noted at his January 2003 VA examination), and the 
evidence shows that he injured his back in service in October 
1969 when the vehicle he was riding in was hit by a landmine.  
There is also a private medical statement of record, dated in 
June 2003, which stated that he had thoracic facet 
arthropathy, and opined that this condition was caused by a 
strong force to his back, such as a blast or explosion.  
However, even though findings were made regarding the 
veteran's spine at a November 2002 VA general medical 
examination, it does not appear he has been provided with a 
VA examination which includes a review of the records 
detailing his prior medical history, and which indicates 
whether all cervical and thoracic spine disorders found to be 
present were initially incurred in service.  The Board finds 
that such an examination is necessary before a decision 
concerning his appeal can be made.  See Duenas v. Principi, 
18 Vet. App. 512 (2004) (where there is an in- service 
notation of a relevant abnormality, a medical opinion may be 
required to aid in substantiating the claim).  

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, the Board notes that at his November 2004 
hearing, the veteran described being treated at a VA hospital 
in March or April 1970 at Charleston.  VA's statutory duty to 
assist a claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet. App. 37, 40 (1990).  Accordingly, on 
remand, the veteran's treatment and/or hospitalization 
records from the VA hospital in Charleston from 1970 should 
be obtained.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
cervical and thoracic spine disorders.  
After securing any necessary release, the 
RO should obtain those records not on 
file.  Of particular importance are any 
records detailing the veteran's treatment 
and/or hospitalization records from the 
VA hospital in Charleston, South Carolina 
from 1970.  

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be scheduled for a VA 
examination.  The claims folder, to 
include all evidence added to the record 
in accordance with the paragraphs above, 
and a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all cervical and thoracic 
spine disorders that might be present.  
The examination report should include 
responses to the following medical 
questions:

a.  Based on review of the claims 
folder and the examination findings, 
state as precisely as possible the 
diagnoses of all cervical and 
thoracic spine disorders the veteran 
currently has.
 
b.  For each diagnosis reported in 
response to item (a), above, state a 
medical opinion as to the time of 
onset of the disorder.

c.  For each diagnosis reported in 
response to item (a), above, state a 
medical opinion as to whether it is 
at least as likely as not (50 
percent or greater likelihood) that 
the disorder is related to the 
injury that the veteran incurred to 
his back in October 1969 when the 
truck he was riding in hit a land 
mine.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

3.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the August 2003 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOHN KITLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


